                   Case 1:19-cr-00117-JBW Document 5 Filed 03/07/19 Page 1 of 2 PageID #: 8


.   -   --..,
                                                                                       FILED
                'DMP:JGH/ICR                                                          IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.O.N.Y.
                 F.#2016R00532

                UNITED STATES DISTRICT COURT
                                                                                * MAR O7 2019 *
                EASTERN DISTRICT OF NEW YORK                                    BROOKLYN OFFICE
                ---------------------------X

                UNITED STATES OF AMERICA                                 INFORMATION

                       - against -                                       Cr.No. - - - - - - - - - -
                                                                         (T. 18, U.S.C., §§ 1512(c)(l), 3147 and
                SINMYAH AMERA CEASAR,                                     3551 et seq.)

                                         Defendant.

                ---------------------------X

                THE UNITED STATES ATTORNEY CHARGES:

                                     OBSTRUCTION OF AN OFFICIAL PROCEEDING

                               In or about and between June 2018 and July 2018, both dates being

                approximate and inclusive, within the Eastern District of New York, the defendant

                SINMYAH AMERA CEASAR, while released under Title 18, United States Code, Chapter

                207, did knowingly, intentionally and corruptly alter, destroy, mutilate and conceal one or

                more records, documents and other objects, to wit: Facebook messages and text messages,

                with the intent to impair the objects' integrity and availability for use in one or more official

                proceedings, to wit: (a) bail proceedings in the Eastern District ofNew York; and (b)

                sentencing proceedings in the Eastern District of New York.

                               (Title 1.8, United States Code, Sections 1512(c)(l), 3147 and 3551 et seq.)
                  Case 1:19-cr-00117-JBW Document 5 Filed 03/07/19 Page 2 of 2 PageID #: 9
                                                                                                         \
F.#: 2016R00532                                                                                          ...I   ..   f.

FORMDBD-34            No.
JUN. 85


                             UNITED ST ATES DISTRICT COURT
                                           EASTERN District of NEW YORK

                                                CRIMINAL DIVISION

                                    THE UNITED STATES OF AMERICA
                                                             vs.

                                              SINMYAH AMERA CEASAR

                                                                                        Defendant.

                                                 INFORMATION
                                   ( T. 18, U.S.C. §§ 1512(c)(l), 3147 and 3551 et lliJ.)

                            A true bill.


                                                                                            Foreperson


                       Filed in open court this _________________ day,

                       of ____________ A.D. 20 ____ _


                                                                                                 Clerk



                       Bail.$



                                     Josh Hafetz, Assistant U.S. Attorney (718) 254-6290
